Case: 19-20346      Document: 00515187486        Page: 1     Date Filed: 11/05/2019




          IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT
                                                                    United States Court of Appeals
                                                                             Fifth Circuit


                                     No. 19-20346
                                                                           FILED
                                                                    November 5, 2019
                                                                      Lyle W. Cayce
                                                                           Clerk

UNITED STATES OF AMERICA,

              Plaintiff–Appellee

versus

ODIS LEE JACKSON,

              Defendant–Appellant.




                   Appeal from the United States District Court
                        for the Southern District of Texas
                                No. 4:02-CR-373-4




Before DAVIS, SMITH, and COSTA, Circuit Judges.
PER CURIAM:*

      Odis Jackson was convicted of various drug-related charges in 2003 and
was sentenced to life in prison. He moved for resentencing under the First



      * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in
5TH CIR. R. 47.5.4.
     Case: 19-20346         Document: 00515187486          Page: 2     Date Filed: 11/05/2019



                                         No. 19-20346
Step Act of 2018, § 404, Pub. L. No. 115-391, 132 Stat. 5194, 5222 (2018). The
district court denied the motion. We remand for the limited purpose of allow-
ing the district court to explain why it did so, and we retain jurisdiction as is
customary for limited remands. 1

       The government opposed resentencing mainly on the ground that the Act
didn’t affect the sentence. Without a hearing, the district court denied the
motion in an order stating only that “[h]aving considered the defendant’s
motion for resentencing, the government’s response and the arguments and
law therein, the Court orders that the defendant’s motion is . . . DENIED.”

       The reason for the denial is thus unknown.                     The court might have
thought that Jackson’s two-count conviction wasn’t a “covered offense” under
section 404(a). Alternatively, it might have believed the conviction was covered
but denied resentencing as a matter of its discretion, since “[n]othing in [sec-
tion 404] shall be construed to require a court to reduce any sentence . . . .”
§ 404(c), 132 Stat. at 5222. Or there may be another reason. The reason pro-
vided by a district court is often determinative of the standard of review on
appeal.

       Though district courts needn’t always explain why they have denied a
motion, 2 “meaningful review” is possible here only with “a statement of reasons
for the denial.” 3 Absent such a statement, we can only guess why the motion




       1   E.g., M.D. v. Abbott, 929 F.3d 272, 283 (5th Cir. 2019).
       2E.g., Peteet v. Dow Chem. Co., 868 F.2d 1428, 1436 (5th Cir. 1989) (“[W]e decline to
impose an inflexible rule requiring district courts to file a written order explaining their
decisions.”).
       3 United States v. Insaulgarat, 280 F. App’x 367, 369 (5th Cir. 2008) (per curiam);
accord United States v. Yett, 457 F. App’x 360, 362 (5th Cir. 2012) (per curiam) (ordering a
limited remand because “[w]e [were] unable to discern from the record whether the district
court simply exercised its discretion to conclude that such a reduction was appropriate in this
                                                 2
     Case: 19-20346        Document: 00515187486          Page: 3     Date Filed: 11/05/2019



                                        No. 19-20346
was denied, and we decline “to speculate about the possible reasons.” Insaul-
garat, 280 F. App’x at 369. We thus REMAND for the limited purpose of allow-
ing the court to explain its reasons for the denial. In so doing, we retain juris-
diction. See Abbott, 929 F.3d at 283. 4




case, or whether, as Yett contends, the court believed it lacked authority to reduce the sen-
tence further”); United States v. Crocker, 228 F. App’x 493, 494 (5th Cir. 2007) (per curiam)
(“Given the lack of clarity in the record, we remand to the district court for the limited pur-
pose of explaining its sentencing decision in light of these concerns.” (emphasis removed));
see also In re Archer Directional Drilling Servs., L.L.C., 630 F. App’x 327, 329 (5th Cir. 2016)
(per curiam) (“[T]he lack of explanation makes it impossible for us to determine whether the
district court clearly abused its discretion, which is required in order for us to decide whether
to grant mandamus relief. . . . Therefore, we remand for the limited purpose of requesting
that the district court supplement its order.” (citation removed)).
       4 We place no time limit on the remand, confident that the conscientious district judge
will give this matter priority knowing that Jackson’s liberty is at stake.
                                               3